Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Emma Victoria Howard appeals the district court’s order adopting the recommendation of the magistrate judge and dismissing her employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Howard v. UNC Health Care Sys., No. 1:10-CV-00047-WO-PTS, 2011 WL 941495 (M.D.N.C. Mar. 7, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.